DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The preliminary amendment of 18 June 2019 is entered.
The Election of 3 February 2021 is entered.
	Claims 1-20 are pending and are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of the compound 
    PNG
    media_image1.png
    78
    519
    media_image1.png
    Greyscale
 in the reply filed on 3 February 2021 is acknowledged.
	The Examiner in the course of searching has uncovered art reading upon other species non-elected without traverse. In the interest of compact prosecution, the rejections as presented below will also discuss other species as claimed. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, when describing arthrofactin B being of formula (III) the structure R1 is recited as part of the arthrofactin. The claim is indefinite because there is no indication as to what structure R1 takes, and as such it is not possible to determine the metes and bounds of the claim. R1 is claimed in claim 1, but this is part of arthrofactin A and it is not clear that the R1 of arthrofactin B is the same group.
Claims 7, 17, and 18 recite the limitation "said compounds of formula (IIA), (IIB), and (IIC)" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites formulas (I) and (II), and provides no antecedent basis for formulas (IIA), (IIB), and (IIC). Claim 4 (from which claim 17 depends) does not recite 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a natural product without significantly more. The claims recite a mixture of arthrofactins. 
The claims are directed to a composition of matter, satisfying step 1 of the 101 analysis.
The claims are directed to a judicial exception in the form of a natural product with respect to step 2A of the 101 analysis.
With respect to step 2B of the 101 analysis, the prior art (Lange et al. ChemBioChem 13:2671-2675, published 2012, hereafter referred to as Lange) recognizes that Pseudomonas sp. MIS38 strain produces arthrofactin A, but also congeners arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Scheme 1, Figure 4, p. 2674 Col.2). This is a mixture of arthrofactins including the arthrofactin A derivatives as claimed, indicating that the mixture occurs in nature. Furthermore, the Lunge art indicates that in MIS38 the majority of arthrofactin as produced is arthrofactin A (see e.g. Figure 4). As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a 
If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used. 

In the instant claim, the intended use of “for treatment of acneic skin” merely indicates how the arthrofactin mixture might be used, rather than integrating the judicial exception into a practical application. Similarly, a composition as in claims 10-13 merely offer indications of how the mixture might be used rather than a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are present in the claims. As set forth above the mixtures are present in nature. The intended use does not provide significantly more than the judicial exception. The Pseudomonas sp. MIS38. Recitation of a composition, including for dermatological use, merely links the composition to a specific art level and does not offer a marked difference as compared to the judicial exception.
After the above analysis, the claims do not pass the test of step 2B in the 101 analysis.
	Accordingly, the claims are determined to be directed to a judicial exception in the form of a naturally occurring mixture of arthrofactins that are not significantly different than the natural counterpart, and therefore are not drawn to eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (ChemBioChem 13:2671-2675).
Pseudomonas sp. MIS38 produces a mixture of arthrofactins (see e.g. Scheme 1). In particular, Lange teaches that the mixture contains predominantly arthrofactin A, but also derivatives arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Figure 4, p.2674 Col.1, and Scheme 1). The arthrofactin A reads upon element (i) of the instant claim, and the derivatives read upon element (ii). The language of claim 1 that the arthrofactin mixture is “for the treatment of acneic skin” serves as an intended use of the composition. Furthermore, the treatment can reasonably be considered an inherent property of the mixture, as a chemical structure and its properties cannot be separated. See MPEP 2111.02 and 2112. Lange teaches that the arthrofactins are biosurfactants (see e.g. p.2671 Col.1), and the art suggests that surfactants be utilized as part of acne treatment in the form of acne pads (see e.g. Rodrigues et al. J. Antimicrobial Chemotherapy 57:609-618, p.615 Col.1). It is noted that the Applicants allege that the anti-acne effect of the mixture is surprising, but such secondary considerations are not relevant to an analysis of claims for novelty. Accordingly, the mixture of Lange anticipates claim 1.
With respect to claim 2, the status of the skin does not materially impact the underlying mixture already provided by Lange. Furthermore, the treatment of specific types of acneic skin is still inherent to the arthrofactin mixture. 
With respect to claim 3, again the inhibition of a particular species of bacterial growth in acneic skin represents an inherent property of the claimed arthrofactin mixture that cannot be separated from the underlying chemical structures.
With respect to claim 4, the arthrofactin A of Lange (see e.g. compound 2 of Scheme 1) contains a saturated alkyl chain of 7 carbon atoms.

With respect to claims 6 and 7, as set forth above the Lange art teaches mixtures of arthrofactin A with the derivatives encompassed by formulas (IIA), (IIB), and (IIC). 
With respect to claim 8, the HPLC of the arthrofactin mixture indicates that the mixture predominantly comprises arthrofactin A (see e.g. Figure 4).
With respect to claim 9, as set forth above the Lange art teaches the mixture is made in MIS38.
With respect to claims 10 and 11, the Lange art teaches that the MIS38 was extracted with EtOAc (see e.g. p.2673 Col.1), which the art recognizes as a safe solvent useful for dermatological compositions (see e.g. “Final Report on the Safety Assessment of Ethyl Acetate and Butyl Acetate” J. Amer. College of Toxicol. 8: 681-705, published 1989). Accordingly, the composition produced by Lange can be considered a composition comprising a mixture of arthrofactins, and as set forth above the “for treatment of acneic skin” represents not only an intended use of the compound but also an inherent property of the mixture. 
With respect to claims 12 and 13, as set forth above these features do not materially affect the composition, and in the case of claim 13 represent inherent properties of the composition.
With respect to claim 14, as set forth above Lange teaches inclusion of formulas (III), (IV), and (V).

With respect to claim 20, as set forth above the HPLC of Lange shows that the predominant species in the mixture is arthrofactin A.

2. Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santos et al. (WO 2018/115522 A1, published 28 June 2018, priority to 22 December 2016, hereafter referred to as ‘522).
The applied reference has a common Assignee (L’Oreal) and inventor (Tournier-Couturier) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The ‘522 art teaches a cosmetic composition comprising a mixture of arthrofactins (see e.g. claim 1). The arthrofactins of claim 1 of ‘522 are identical in 
The combination includes a specific mixture of arthrofactin A and a compound of formula (IIA) (see e.g. claim 4), which is the same as instantly elected.
With respect to claims 2 and 3, again the cause of acneic skin and subsequent inhibition of Propionibacterium acnes represents an inherent property of the arthrofactin mixture. 
With respect to claim 4, as set forth above the ‘522 art claims the same compounds, and as such encompasses a R1’ being a saturated alkyl chain of 7 carbon atoms. See also claim 2 of ‘522.
	With respect to claim 5, the ‘522 art teaches the same mixtures of arthrofactin including arthrofactin B, arthrofactin C, arthrofactin D, and mixtures thereof (see e.g. claim 3).
	With respect to claim 6, the ‘522 art teaches the same mixtures of arthrofactins (see e.g. claim 4).
	With respect to claim 7, the ‘522 art teaches the same derivatives of arthrofactin A (see e.g. claim 5). 
	With respect to claim 8, the ‘522 art teaches compositions where the mixture mostly comprises arthrofactin A (see e.g. claim 6). Mostly comprises is defined by ‘522 as including at least 50% by weight (see e.g. p.14 lines 15-18), i.e. it overlaps with the instant definition of “predominantly”.
Pseudomonas sp. strain MIS38 (see e.g. claim 7). Furthermore, this is a product-by-process type claim, and there is no indication that the fermentation by Pseudomonas sp. strain MIS38 alters the structure of the claimed mixture.
	With respect to claim 10, the ‘522 art already teaches compositions (see e.g. claim 1), and as set forth above the “for treatment of acneic skin” represents an inherent property of the mixture. 
	With respect to claim 11, the ‘522 art teaches the composition as being a dermatologic formulation (see e.g. claims 8-10). 
	With respect to claims 12 and 13, as with claims 2 and 3 above these represent inherent features of the arthrofactin mixture.
	With respect to claim 14, the ‘522 art teaches arthrofactin B, arthrofactin C, arthrofactin D, and mixtures thereof (see e.g. claim 3). 
	With respect to claims 15-19, the ’522 art teaches the same mixture (see e.g. claim 4).
	With respect to claim 20, the ‘522 art teaches the same predominance of arthrofactin A (see e.g. claim 6).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/471,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘720 application claims an identical mixture of arthrofactins.
The ‘720 application claims a cosmetic composition comprising a mixture of arthrofactins (see e.g. claim 1). The arthrofactins of claim 1 of ‘720 are identical in structure to the instantly claimed arthrofactins. The instant claims include a functional use of “for the treatment of acneic skin”, but this property represents an inherent feature of the arthrofactin mixtures, as a chemical compound and its properties cannot be separated. See MPEP 2112. Accordingly the ‘720 application anticipates instant claim 1.
The combination includes a specific mixture of arthrofactin A and a compound of formula (IIA) (see e.g. claim 4 of ‘720), which is the same as instantly elected.
With respect to claims 2 and 3, again the cause of acneic skin and subsequent inhibition of Propionibacterium acnes represents an inherent property of the arthrofactin mixture. Furthermore, the source of imperfections in the skin as in claim 2 does not 
With respect to claim 4, as set forth above the ‘720 application claims the same compounds, and as such encompasses a R1’ being a saturated alkyl chain of 7 carbon atoms. See also claim 2 of ‘720.
	With respect to claim 5, the ‘720 application claims the same mixtures of arthrofactin including arthrofactin B, arthrofactin C, arthrofactin D, and mixtures thereof (see e.g. claim 3).
	With respect to claim 6, the ‘720 application claims the same mixtures of arthrofactins (see e.g. claim 4).
	With respect to claim 7, the ‘720 application claims the same derivatives of arthrofactin A (see e.g. claim 5). 
	With respect to claim 8, the ‘720 application claims compositions where the mixture mostly comprises arthrofactin A (see e.g. claim 6). Mostly comprises is defined by ‘522 as including at least 50% by weight (see e.g. p.14 lines 15-18), i.e. it overlaps with the instant definition of “predominantly”.
	With respect to claim 9, the ‘720 application claims production by fermentation of Pseudomonas sp. strain MIS38 (see e.g. claim 7). 
	With respect to claim 10, the ‘720 application already claims compositions (see e.g. claim 1), and as set forth above the “for treatment of acneic skin” represents an inherent property of the mixture. 

	With respect to claims 12 and 13, as with claims 2 and 3 above these represent inherent features of the arthrofactin mixture.
	With respect to claim 14, the ‘720 application claims arthrofactin B, arthrofactin C, arthrofactin D, and mixtures thereof (see e.g. claim 3). 
	With respect to claims 15-19, the ‘720 application claims the same mixture (see e.g. claim 4).
	With respect to claim 20, the ‘720 application claims the same predominance of arthrofactin A (see e.g. claim 6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658